Citation Nr: 9920462	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-17 920	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



REMAND

The veteran had active military service from January 1966 to 
December 1969, including service in Vietnam.

When the veteran was hospitalized during June and July 1977 
after he attempted suicide by slashing his left wrist, it was 
noted that he had been hospitalized 3 years previously and 
apparently received electroconvulsive therapy (ECT) at that 
time.  Schizophrenia, paranoid type, and wrist slashing with 
lacerating of tendons and median nerve of left hand were 
diagnosed.

When the veteran was hospitalized in October 1978 at the 
South Oaks Hospital, it was noted that he had previously been 
a patient from September 1977 to September 1978 for treatment 
of paranoid type schizophrenia.  He was approved for 
discharge in November 1978 with a diagnosis of 
undifferentiated type schizophrenia.

The veteran underwent a VA examination in February 1979, 
which provided a diagnosis of psychotic-depressive reaction.

In a March 1979 rating decision, the RO held that the veteran 
was permanently and totally disabled for pension purposes as 
the result of psychotic-depressive reaction and traumatic 
neuropathy of the left median nerve.

In May 1980, the veteran murdered his mother, and has 
remained committed to a psychiatric institution since that 
time.

Pertinent medical records reflect that the veteran has been 
diagnosed with various psychiatric disorders, including 
schizophrenia and PTSD.  In July 1992, the RO granted service 
connection for the veteran's PTSD and established a 
disability rating of 10 percent.

The veteran appealed the RO's July 1992 decision, asserting 
that his PTSD warranted a disability rating in excess of 10 
percent.  On appeal, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional development in 
August 1995.  After further development on remand, the RO 
issued a supplemental statement of the case in April 1997 
which continued the 10 percent disability rating, and further 
held that the veteran's PTSD did not warrant extra-schedular 
consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).  A January 1998 Board decision concurred with the 
RO's decision, and denied the veteran's claim for a 
disability rating in excess of 10 percent. 

This matter is now before the Board on a Joint Motion for 
Remand, which was granted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") on February 4, 1999.  The Court's February 
1999 Order granting said motion vacated the Board's January 
1998 decision.

The case was remanded for compliance with Stegall v. West, 11 
Vet. App. 268 (1998) and Francisco v. Brown, 7 Vet. App. 55 
(1994); and to permit the Board to comply with its duty to 
assist as mandated by 38 U.S.C.A. § 5107 (West 1991).  The 
Board's August 1995 remand order had specified that the 
veteran be afforded a psychiatric examination.  The RO failed 
to provide the veteran an examination by a psychiatrist, in 
violation of Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the Board's reliance upon examinations 
conducted in the 1970s and 1980s, in preference to the April 
1996 examination, was in violation of Francisco v. Brown, 
7 Vet. App. 55 (1994), wherein the Court held that in cases 
involving claims for increased disability ratings, the 
present level of disability is of primary concern, and thus 
past medical reports are not given precedence over current 
findings.  Further, given the extensive record and numerous 
previous examinations, upon remand the veteran was to be 
accorded a psychiatric examination by a board of two VA 
psychiatrists in order to clarify the diagnoses, and to 
determine, if possible, the extent and nature of disability.  
Finally, the veteran was to be given an opportunity to submit 
additional evidence and argument regarding his claim.

In January 1999, the Court issued Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this decision, the Court held that a 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, the Board has 
recharacterized the issue in this case to reflect that it is 
"an original claim" and not a new claim for increase.

Additionally, the Board notes that the schedular criteria for 
evaluation of psychiatric disabilities were changed effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97.  
In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  The Court held that prior to 
November 7, 1996, the revised regulations at issue here were 
not lawfully effective.  The Court held that because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, the 
Secretary intended to apply those regulations only as of the 
effective date.  Rhodan, 12 Vet. App. at 57.  Although this 
is an original claim for compensation benefits and not a 
claim for increase, as apparently was the circumstance in 
Rhodan, the Board can not discern a basis to find that the 
effective date considerations set out in Rhodan would not be 
applicable in the context of an original claim for benefits.

Accordingly, this case is remanded for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence, and argument, in support of his 
claim.  The veteran should be asked to 
identify any sources of pertinent medical 
treatment he has received for any 
psychiatric disability, including PTSD, 
since April 1996.  After obtaining the 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to the 
veteran's claim.

2.  The RO should arrange for a 
psychiatric examination of the veteran, 
to be conducted by two VA psychiatrists, 
to determine the current severity of the 
veteran's PTSD.  The claims file must be 
made available to the psychiatrists in 
conjunction with the examination.  The 
psychiatrists should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses.  The examiners should 
identify all psychiatric disorders which 
are present and reconcile the various 
diagnoses contained in the claims folder.  
The psychiatrists should obtain any 
psychological studies which are 
determined to be necessary in order to 
identify psychiatric pathology and 
differentiate the various psychiatric 
disorders from each other.  The examiners 
should offer an opinion as to the 
relationship, if any, between PTSD and 
any other psychiatric disorder, and state 
whether the diagnosis of PTSD corrects an 
old (erroneous) diagnosis or represents a 
new clinical entity not related to a 
previously diagnosed disorder.  The 
examiners should describe the 
symptomatology specifically attributable 
to PTSD and comment on the extent to 
which PTSD affects the veteran's ability 
to obtain or retain substantially gainful 
employment.  A multi-axial assessment 
should be provided, including an Axis V 
Global Assessment of Functioning (GAF) 
score, with an explanation of the numeric 
score.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with this remand.  If not, 
the reports should be returned to the VA 
examiners for corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, with consideration given to the 
application of the Court's holdings in 
Fenderson and Rhodan, both supra.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

